JS-44 (Rev. 6/17 DC)

Case 1:19-cv-03089 Document1 Filed 10/15/19 Page 1 of 2
CIVIL COVER SHEET

 

I. (a) PLAINTIFFS

MICHAEL OLESUMI ADEBOYE

(b) COUNTY OF RESIDENCE OF FIRST LISTED PLAINTIFF Pr Geo. Md
(EXCEPT IN U.S. PLAINTIFF CASES)

DEFENDANTS
United States of America
District of Columbia

COUNTY OF RESIDENCE OF FIRST LISTED DEFENDANT DC

(IN U.S. PLAINTIFF CASES ONLY)
NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF THE TRACT OF LAND INVOLVED

 

Tel: (202) 778-1167

(c) ATTORNEYS (FIRM NAME, ADDRESS, AND TELEPHONE NUMBER)
Geoffrey D. Allen, 1030 15th St NW, Su. 555W
Washington DC 20005 _—-

ATTORNEYS (IF KNOWN)

 

 

1 U.S. Government
Plaintiff

2 U.S. Government
Defendant

II. BASIS OF JURISDICTION
(PLACE AN x IN ONE BOX ONLY)

O 3 Federal Question
(U.S. Government Not a Party)

oO 4 Diversity
(Indicate Citizenship of
Parties in item III)

 

Il. CITIZENSHIP OF PRINCIPAL PARTIES (PLACE AN x IN ONE BOX FOR
PLAINTIFF AND ONE BOX FOR DEFENDANT) FOR DIVERSITY CASES ONLY!

PTF DFT PTF DFT
Citizen of this State © 1 © 1 Incorporated or Principal Place O 4 O 4
of Business in This State
Citizen of Another State @2 ©2 Incorporated and Principal Place O5 O5
of Business in Another State
Citizen or Subject of a 3 3
Foreign Country Oo O Foreign Nation © 6 © 6

 

IV. CASE ASSIGNMENT AND NATURE OF SUIT

(Place an X in one category, A-N, that best represents your Cause of Action and one in a corresponding Nature of Suit)

 

© A. Antitrust

[(]410 Antitrust

 

© B. Personal Injury/
Malpractice

[J 310 Airplane

[] 315 Airplane Product Liability
[_] 320 Assault, Libel & Slander
[] 330 Federal Employers Liability
[__] 340 Marine

O C. Administrative Agency
Review

[] 151 Medicare Act

Social Security
[__] 861 HIA (1395ff)

[__] 862 Black Lung (923)

[__] 345 Marine Product Liability = 863 DIWC/DIWW (405(g))
[__} 350 Motor Vehicle 864 SSID Title XVI
[—] 355 Motor Vehicle Product Liability | L_] 865 RSI (405(g))

Other Statutes

bd 360 Other Personal Injury

CJ 362 Medical Malpractice

(J 365 Product Liability

[_) 367 Health Care/Pharmaceutical
Personal Injury Product Liability

[__] 368 Asbestos Product Liability

 

[_] 891 Agricultural Acts

[_] 893 Environmental Matters

[__] 890 Other Statutory Actions (If
Administrative Agency is
Involved)

 

© D. Temporary Restraining
Order/Preliminary
Injunction

Any nature of suit from any category

may be selected for this category of

case assignment.

*(If Antitrust, then A governs)*

 

© E. General Civil (Other)

OR

© F. Pro Se General Civil

 

C] 220 Foreclosure

[J 240 Torts to Land

Real Propert
}210 Land Condemnation
[__]230 Rent, Lease & Ejectment

[1245 Tort Product Liability
[_]290 All Other Real Property

Bankruptcy
[_] 422 Appeal 27 USC 158

Prisoner Petitions
535 Death Penalty
vy 540 Mandamus & Other

[_] 423 Withdrawal 28 USC 157

Federal Tax Suits

[_] 870 Taxes (US plaintiff or
defendant)

[__] 871 IRS-Third Party 26 USC
7609

Forfeiture/Penalty

 

 

[_] 550 Civil Rights [__] 625 Drug Related Seizure of
Personal Property [__] 555 Prison Conditions Property 21 USC 881
[__]370 Other Fraud [1] 560 Civil Detainee — Conditions [J] 690 Other
(_]371 Truth in Lending of Confinement other Statut
er Statutes
CI ” Damage Property Property Rights LC) 375 False Claims Act
[1385 Property Damage C4 820 Copyrights [__} 376 Qui Tam (31 USC
Product Liability [_] 830 Patent 3729(a))
[_} 835 Patent — Abbreviated New [__] 400 State Reapportionment
Drug Application Cl 430 Banks & Banking
[] 840 Trademark [__] 450 Commerce/ICC
Rates/etc.

[] 460 Deportation

 

 

[__] 462 Naturalization
Application

[__] 465 Other Immigration
Actions

[__] 470 Racketeer Influenced
& Corrupt Organization

[__] 480 Consumer Credit

[__] 490 Cable/Satellite TV

[_] 850 Securities/Commodities/
Exchange

[_] 896 Arbitration

[__] 899 Administrative Procedure
Act/Review or Appeal of
Agency Decision

[_] 950 Constitutionality of State
Statutes

[__] 890 Other Statutory Actions
(if not administrative agency
review or Privacy Act)

 

 

 
Case 1:19-cv-03089 Document1 Filed 10/15/19 Page 2 of 2

 

© G. Habeas Corpus/
2255

[_] 530 Habeas Corpus — General

CJ 510 Motion/Vacate Sentence

[] 463 Habeas Corpus — Alien
Detainee

© H. Employment
Discrimination

[_] 442 Civil Rights — Employment
(criteria: race, gender/sex,
national origin,
discrimination, disability, age,
religion, retaliation)

*(If pro se, select this deck)*

© I. FOIA/Privacy Act

CJ] 895 Freedom of Information Act
[_] 890 Other Statutory Actions
(if Privacy Act)

*(If pro se, select this deck)*

© J. Student Loan

[(_]152 Recovery of Defaulted
Student Loan
(excluding veterans)

 

© K. Labor/ERISA
(non-employment)

[] 710 Fair Labor Standards Act
[_] 720 Labor/Mgmt. Relations
[__] 740 Labor Railway Act
(__] 751 Family and Medical

Leave Act
[__] 790 Other Labor Litigation
[__] 791 Empl. Ret. Inc. Security Act

© L. Other Civil Rights
(non-employment)

[__]441 Voting (if not Voting Rights
Act)

[_] 443 Housing/Accommodations

[__]440 Other Civil Rights

[_]445 Americans w/Disabilities —
Employment

[] 446 Americans w/Disabilities —
Other

[__] 448 Education

 

 

© M. Contract

C] 110 Insurance

[1120 Marine

[-_] 130 Miller Act

140 Negotiable Instrument

(1150 Recovery of Overpayment
& Enforcement of
Judgment

(7153 Recovery of Overpayment
of Veteran’s Benefits

[_] 160 Stockholder’s Suits

[1] 190 Other Contracts

[_] 195 Contract Product Liability

[__]196 Franchise

 

O N. Three-Judge
Court

[_] 441 Civil Rights — Voting
(if Voting Rights Act)

 

V. ORIGIN
© 1 Original
Proceeding from State
Court

oO 2Removed © 3 Remanded

oO 4Reinstated ©) 5 Transferred

© 6 Multi-district © 7 Appeal to

© 8 Multi-district

from Appellate or Reopened from another Litigation District Judge Litigation —
Court district (specify) from Mag. Direct File
Judge

 

VI. CAUSE OF ACTION (CITE THE U.S. CIVIL STATUTE UNDER WHICH YOU ARE FILING AND WRITE A BRIEF STATEMENT OF CAUSE.)
("FTCA"), 28 U.S.C. §§ 2671 reclaim against US. Common law against DC. Over detention at D.C. Jail.

 

VII. REQUESTED IN
COMPLAINT

CHECK IF THIS IS A CLASS
ACTION UNDER F.R.C.P. 23

DEMAND § 60,000
JURY DEMAND:

YES

Check YES only if demanded in complaint

NO

 

VII. RELATED CASE(S)
IF ANY

(See instruction)

yEs [__]

no LX ]

If yes, please complete related case form

 

DATE: 10/15/19

 

 

SIGNATURE OF ATTORNEY OF RECORD

 

 

INSTRUCTIONS FOR COMPLETING CIVIL COVER SHEET JS-44
Authority for Civil Cover Sheet

The JS-44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and services of pleadings or other papers as required
by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the
Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of Court for each civil complaint filed.
Listed below are tips for completing the civil cover sheet. These tips coincide with the Roman Numerals on the cover sheet.

I. COUNTY OF RESIDENCE OF FIRST LISTED PLAINTIFF/DEFENDANT (b) County of residence: Use 11001 to indicate plaintiff if resident
of Washington, DC, 88888 if plaintiff is resident of United States but not Washington, DC, and 99999 if plaintiff is outside the United States.

Il. CITIZENSHIP OF PRINCIPAL PARTIES: This section is completed only if diversity of citizenship was selected as the Basis of Jurisdiction

under Section II.

Iv. CASE ASSIGNMENT AND NATURE OF SUIT: The assignment of a judge to your case will depend on the category you select that best
represents the primary cause of action found in your complaint. You may select only one category. You must also select one corresponding
nature of suit found under the category of the case.

VI. CAUSE OF ACTION: Cite the U.S. Civil Statute under which you are filing and write a brief statement of the primary cause.

VIil.
the Clerk’s Office.

RELATED CASE(S), IF ANY: If you indicated that there is a related case, you must complete a related case form, which may be obtained from

Because of the need for accurate and complete information, you should ensure the accuracy of the information provided prior to signing the form.

 
